Citation Nr: 0815704	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) as a result of service-
connected disability.


REPRESENTATION

Appellant represented by:	Patrick Donahue, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant, I.R.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued an evaluation of 50 percent 
disabling for PTSD and denied the claim of entitlement to 
TDIU.  

The issues on appeal were originally before the Board in 
August 2007 when they were remanded for additional 
evidentiary development.

In the veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The veteran was 
afforded a travel Board hearing on February 27, 2008.  
Subsequent to the February 27, 2008 hearing, the veteran 
submitted evidence and a written waiver, waiving a review of 
this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Prior to December 2006, the veteran's PTSD was manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; impairment of short and long term memory; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

2.  Since December 18, 2006, his PTSD has been manifested by 
depression, loss of memory, periods of irritability that 
undermine normal social relationships, anxiety, fear of being 
in large crowds, inability to perform simple occupational 
tasks, unreliability and sleep disturbance.  There is no 
evidence of obsessional rituals, disorientation as to time 
and place, delusions, hallucinations, illogical speech, total 
social isolation or grossly inappropriate behavior. 

3.  The veteran's PTSD is of such severity so as to preclude 
the veteran from obtaining and maintaining substantial 
gainful employment on and after December 18, 2006.


CONCLUSIONS OF LAW

1.  Before December 18, 2006, the criteria for a rating in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2007).

2.  Effective December 18, 2006, the criteria for a 70 
percent evaluation for PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2007).

3.  Effective December 18, 2006, the criteria for TDIU have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16, 4.25 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is noted however that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's PTSD is currently rated at 50 percent under 
Diagnostic Code (DC) 9411.  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DCs 9411 (2007).

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

Additionally, the Global Assessment of Functioning (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  GAF scores ranging from 71 to 80 
reflect that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well.  GAF scores between 51 
and 60 are reflective of moderate symptoms (e.g., flat effect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co- 
workers).  GAF scores of 41 to 50 represent "serious 
symptoms" or serious impairment in social and occupational 
functioning.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

Analysis 

The veteran was granted service connection, evaluated at 30 
percent disabling, for PTSD in an April 1999 rating decision.  
The Board adjudicated the claim in October 2002 and granted 
the veteran an increased evaluation of 50 percent disabling 
for his service-connected PTSD.  In 2002, the veteran 
submitted an informal claim requesting an increased rating as 
his condition had worsened.  

The records show that the veteran was attending support 
groups beginning in 2002 for his PTSD.  He reported feeling 
irritable and stressed and also cried frequently.  He 
reported having intrusive memories of trauma and frequent 
nightmares.  The examiner reported that he was depressed and 
anxious.

In January 2003, the veteran received a psychiatric review to 
determine eligibility for Social Security Disability 
Insurance.  The information stated that the veteran was able 
to care for himself and was able to leave his home without 
assistance.  He reported having difficulty interacting with 
people.  The examiner noted that the veteran's family stated 
that the veteran's grooming had deteriorated; he had become 
socially withdrawn and had difficulty remembering.  The 
veteran's employer submitted a letter stating that the 
veteran had problems concentrating and had a short attention 
span and difficulty remembering, but he was able to relate 
appropriately to customers and co-workers.  The employer 
indicated that he would not re-hire the veteran due to his 
problems with memory and attention span.

The veteran received a VA examination in October 2003.  The 
veteran reported experiencing daily intrusive thoughts from 
his service in Vietnam, panic attacks which involve sweating, 
nightmares and a feeling that he is about to die.  He states 
that he prefers to be alone and that he has no close friends.  
He complains of poor concentration and impaired short-term 
memory.  The veteran reported quitting his job in September 
2002 on the advice of his psychiatrist, due to his increased 
symptoms of PTSD and depression.  The veteran denied suicidal 
or homicidal thoughts.  The examiner reported that the 
veteran had not engaged in substance abuse since his last 
examination.  The examiner stated that the veteran was able 
to care for himself, was independent in most activities of 
daily functioning, and was oriented to person, place and 
time.  The examiner noted that the veteran is easily 
distracted and loses track of the conversation and assigned 
the veteran a GAF score of 55.  

The veteran was admitted to the VAMC on January 16, 2004 for 
treatment for PTSD.  He was placed in the Acute Psychiatry 
Unit and reported that he was anxious and depressed.  He 
reported feeling as if his dead wife were with him and was 
placed on medication.  He was discharged on January 23, 2004 
where he was found to be in stable condition; he reported 
sleeping better and denied suicidal or homicidal ideation.  
The GAF was 45/55.

In March 2004, the veteran presented for an evaluation of his 
medication for his PTSD.  He reported having no 
hallucinations or delusions, maintained good eye contact and 
was alert and oriented in all spheres.  The examiner reported 
a depressed mood with impaired attention span.  The examiner 
found the veteran's memory to be grossly intact.  Medical 
records from April 2004 document the veteran attending PTSD 
support groups, which assist veterans in learning how to 
decrease the severity of their symptoms.  The veteran also 
attended classes on addiction.

A mental impairment questionnaire was given to the veteran at 
Topeka VA hospital in August 2004.  The examiner stated that 
the veteran had been seen at VA hospital for many years and 
will remain disabled at his current level of disability.  The 
examiner reported that the veteran has difficulty 
concentrating, recurrent recollections of traumatic events, 
memory impairment, sleep disturbance and cannot deal with 
normal work stress.  When assessing the veteran's functional 
limitation (none-mild, moderate, marked, or extreme), it was 
also reported that the veteran had moderate restriction of 
activities of daily living, marked difficulties in 
maintaining social functioning and deficiencies in 
concentration, persistence or pace, and four or more periods 
of decompensation.  The examiner also indicated that the 
veteran was not a malingerer.  The GAF score was 55.

The veteran received a VA examination in November 2004.  The 
veteran claimed that his symptoms have worsened since his 
last examination.  The examiner noted diagnoses of PTSD, 
depression, alcohol and marijuana abuse.  The veteran is 
taking antidepressant medications and these provide some 
relief for his nightmares and psychotic thinking.  He 
reported seeing a psychiatrist on an ongoing basis and has 
been attending PTSD groups on an irregular basis, averaging 
about once per month.  The veteran reported that after his 
wife died (in 2002) he began drinking again.  He reported 
crying all the time and had suicidal ideations.  The veteran 
reported that he had not worked in two years due to the fact 
that he did not get along with Vietnamese people who worked 
at his job.  However, the examiner noted that the veteran had 
a history of having difficulty with memory, attention and 
concentration while on the job; stating that his records 
indicate a probable diagnosis of attention deficit 
hyperactivity disorder (ADHD).  The veteran reported being 
married four times and is currently living with his 
girlfriend.  He reported having many people who he spends 
time with, including his sons.  The examiner reported that 
the veteran's grooming was "indifferent," but appeared to 
be appropriately attired.  He was oriented to person, place 
and time and his speech was fluent with no evidence of 
disarthria or tangentiality.  He denied having hallucinations 
and his thoughts were coherent.  The veteran reported having 
flashbacks.  He demonstrated severe problems with his memory, 
the examiner said that his memory loss was not consistent 
with other aspects of his behavior and suggested that the 
veteran was exaggerating the degree of memory impairment he 
experiences.  The examiner believed that many of the 
veteran's problems are related to his substance abuse, rather 
than to his PTSD.  In addition, the examiner stated that his 
depression was mainly due to his legal problems and not his 
PTSD.  The examiner found that the veteran's PTSD symptoms 
have not increased since his last examination and also stated 
that the veteran has not attempted to look for a different 
job and does not demonstrate any convincing evidence of 
unemployability.  The veteran received a GAF score of 55.

December 2004 medical records show that the veteran presented 
because he was having problems remembering.  The examiner 
found him to be alert, oriented in all spheres and dressed 
appropriately.  His speech was at a normal rate and volume.  
He reported auditory hallucinations, suicidal ideations and a 
depressed mood.  The examiner found him to have a grossly 
intact memory and prescribed a different medication for the 
veteran, as he did not like the side effects of the 
medication he had been previously taking. 

The veteran received another VA examination in December 2006.  
The examiner focused on the veteran's problems since his last 
examination in November 2004.  The veteran reported that he 
wakes up from nightmares and has a decreased appetite.  He 
also reported that he has intrusive thoughts and feelings but 
does not suffer from flashbacks.  He has no close friends, 
does not pursue activities and does not feel comfortable in 
crowds.  He reported becoming easily irritated but has not 
become violent in the last several years.  The veteran has 
problems concentrating that have interfered with his work.  
The examiner reported that the veteran has mastered his 
drinking problem.  The veteran also reported that he has not 
been suicidal and denied problems with depression.  The 
veteran has not been hospitalized since January 2004 and the 
examiner reported that he has been able to "pull his act 
together."  The veteran was oriented to person, place and 
time and showed no evidence of hallucinations, 
depersonalization or derealization.  His affect was 
moderately sad, as was his mood.  The examiner stated that he 
had poor short-term memory but no impaired judgment.  There 
were no obsessive or ritualistic behaviors and he was 
reasonably well groomed.  He appeared tense and anxious and 
his speech was circumstantial.  The examiner stated that the 
veteran's PTSD interferes with his ability to concentrate.  
The veteran reported having decreased energy at work and a 
lack of tolerance for crowded places.  The examiner also 
noted that the veteran's alcohol abuse may have caused 
problems with his memory.  The examiner concluded that the 
veteran cannot improve enough to go back to work and that he 
should be considered 100 percent disabled.  However, he 
stated that the veteran was competent to handle his own 
funds.  The examiner assigned the veteran a GAF score of 55.  
The examiner added an addendum in March 2007 reducing the 
veteran's GAF score to 45 based on the fact that he has no 
friends and is unable to keep a job. 

The veteran received interrogatories by his treating 
psychiatrist in February 2008.  The examiner noted that the 
veteran's general symptoms are anxiety, anger, 
hypervigilance, impaired sleep, nightmares, intrusive 
memories and depression.  The examiner further noted that the 
veteran has reduced reliability, intermittent periods of 
inability to perform simple/routine occupational tasks, 
recurrent intermittent memories of traumatic combat 
experiences, mental confusion, impaired abstract thinking, 
impaired impulse control, irritability that undermines normal 
social relationships, periods of seclusiveness, significant 
unpredictable disturbances of mood and exaggerated startle 
response.  The examiner stated that the veteran's PTSD 
symptoms have seriously affected his ability to live a normal 
productive life.  The examiner also stated that the veteran's 
symptoms occasionally become severe enough to interfere with 
his employment. 

As discussed above, the Court has held that staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board believes that a staged rating is appropriate in this 
case.  

After a careful review of the record, the Board determines 
that before December 18, 2006, the veteran's PTSD has been 
appropriately rated as 50 percent disabling.  During this 
period, the veteran's examinations showed that he was 
socializing and had a larger social network.  In addition, an 
examiner attributed his inability to concentrate to ADHD, 
attributed his depression to his legal problems and found 
that this thoughts and memory were intact.  He exhibited no 
delusions or hallucinations, impaired judgment, illogical or 
obscure thoughts and did not have continuous panic or 
depression that interfered with his ability to function 
independently.  During this period, the veteran's GAF score, 
overall, remained 55. 

However, the December 18, 2006 examination report showed a 
marked increase in the veteran's symptoms; therefore, a 70 
percent rating should be assigned from December 18, 2006 to 
the present.  The most recent medical records of December 18, 
2006 and February 2008 show a worsening in the veteran's 
condition.  The veteran received a GAF score of 45 in a March 
2007 addendum to his December 2006 examination.  As discussed 
above, GAF scores of 41 to 50 represent "serious symptoms" or 
serious impairment in social and occupational functioning.  
In addition the examiners from 2006 and 2008 note that the 
veteran's symptoms prevent him from maintaining employment.  
As of December 2006 the veteran has shown occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood; 
impaired impulse control; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships. 

The veteran is not entitled to a rating of 100 percent, as he 
has not shown total occupational and social impairment.  The 
veteran has shown that he gets nervous in social situations, 
that he has minimal contacts outside his girlfriend and his 
family.  However, he has had the same long-term girlfriend 
with whom he resides.  He also reports having some 
relationship with his sons.  Additionally, the veteran does 
not exhibit delusions and hallucinations; there is no 
persistent danger of him hurting himself or others and he has 
not shown disorientation as to time and place.  The veteran 
has also not exhibited grossly inappropriate behavior.  
Furthermore, while his girlfriend testified that she needs to 
make sure that the veteran showers, the records have shown 
that he is able to maintain his personal hygiene and has 
appeared appropriately groomed and attired. 

Therefore, the veteran's PTSD disability rating is increased 
to 70 percent, effective December 18, 2006.  The appeal to 
this extent is granted.




II.  TDIU

The veteran seeks entitlement to a total rating based on 
individual unemployability due to his service-connected 
disability.  Specifically, he contends that his service-
connected PTSD renders him totally incapacitated for 
employment purposes.  The veteran has been out of work since 
September 2002.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, the 
appellant's non-service-connected disabilities and his 
advancing age are not for consideration.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances apart from the non-service-connected conditions 
and advancing age, which would justify a total disability 
rating based on unemployability.  In other words, the Board 
must determine if there are circumstances, apart from non-
service-connected disabilities, that place this veteran in a 
different position than other veterans.  See 38 C.F.R. § 
4.16(a) (1992).  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  The central inquiry is, "Whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). 

In this case, the percentage criteria for TDIU are met.  The 
veteran is service-connected for PTSD, and is rated at 70 
percent, effective from December 18, 2006.  Therefore, as the 
percentage is greater than 60 percent, beginning December 18, 
2006.

The information in the file suggests that the veteran cannot 
work because of his poor memory and inability to focus.  At 
the outset, the Board notes that the veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since 2003, due to his depression and PTSD, and that 
he argues this should result in total disability benefits as 
well.  The Board notes that decisions of the SSA regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  Adjudication of VA and Social 
Security claims is based on different laws and regulations.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).   The Board also 
notes that at VA examination in November 2004, the examiner 
noted that the veteran had a history of having difficulty 
with memory, attention and concentration while on the job; 
stating that his records indicate a probable diagnosis of 
attention deficit hyperactivity disorder (ADHD).  
Furthermore, the examiner noted that the veteran has not 
attempted to seek other employment since he left his welding 
job in September 2002 and therefore does not demonstrate any 
evidence of unemployability.  Further, as discussed above, 
prior to December 2006, the veteran's PTSD overall was not 
productive of severe impairment.  Therefore, the veteran is 
not entitled to TDIU for the period prior to his December 
2006 examination.  However, medical records from December 18, 
2006 show that the veteran has problems concentrating that 
have interfered with his work, has had poor short-term 
memory, decreased energy at work and a lack of tolerance for 
crowded places.  The examiner concluded that the veteran 
cannot improve enough to go back to work and that he should 
be considered 100 percent disabled.  See also March 2007 VA 
medical addendum.  In addition, medical records from February 
2008 state that his symptoms become severe enough to 
interfere with day-to-day employment. 

Based upon the above-noted evidence of record, the Board 
finds that, giving the benefit of the doubt to the veteran, 
his service-connected PTSD renders him currently unable to 
obtain and maintain substantial employment.  At this time, 
the Board notes that the veteran is not service-connected for 
any other disabilities.  A total rating for compensation 
based upon individual unemployability due to service-
connected PTSD is granted from December 18, 2006.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

With respect to the claim for TDIU, the Board is granting in 
full the benefit sought on appeal.  Accordingly, any error, 
if present, with respect to either the duty to notify or the 
duty to assist is harmless and not prejudicial to the 
veteran.  

With respect to the increased rating claim for PTSD, the 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2004, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  Notwithstanding the belated 
notice for the increased rating claim, the Board determines 
that there was no prejudice to the veteran because he had a 
meaningful opportunity to participate in the readjudication 
of his claim.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  He was told to submit any medical 
records or evidence in his possession that pertained to the 
claim.  

While the veteran did not receive appropriate Vazquez notice, 
the Board finds that the veteran was not prejudiced by this 
lack of notice, as the veteran showed actual knowledge of 
what was needed for an increased rating claim for PTSD.  In 
the hearing the veteran was afforded in February 2008, the 
representative cites the evidence necessary to establish a 
higher rating under Diagnostic Code 9411, regarding PTSD.  In 
addition, the veteran states how his PTSD has affected his 
daily life particularly with regard to his employment.  
Furthermore, his claim has been granted and therefore, no 
prejudice has resulted in his lack of notice.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a September 2006 letter, thereby satisfying 
the requirements set forth in Dingess.  

Notwithstanding the belated Dingess notice, the veteran has 
not been prejudiced.  He has had ample opportunity to 
meaningfully participate in the processing of his claim, 
which was readjudicated by the RO in March 2007 and his 
claims have been granted. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with several VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Prior to December 18, 2006, entitlement to an increased 
rating in excess of 50 percent is denied.

Effective December 18, 2006, entitlement to an increased 
rating to 70 percent for PTSD is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 

Effective December 18, 2006, entitlement to a total rating 
for compensation based upon TDIU due to service-connected 
PTSD is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


